234 P.3d 208 (2010)
In re the Personal Restraint Petition of Jason Adam HUFFMASTER, Petitioner.
No. 84236-1.
Supreme Court of Washington.
July 6, 2010.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Sanders, Owens and J. Johnson, considered this matter at its July 6, 2010, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion for Discretionary Review is granted and the matter is remanded to the Court of Appeals Division Two. The Court of Appeals is directed to award the Petitioner statutory attorney fees as costs.
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE